Citation Nr: 0817625	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO. 06-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from March 2000 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and July 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's asthma is not manifested by pulmonary function 
tests that show either a Forced Expiratory Volume at one 
second or the ratio of Forced Expiratory Volume at one second 
to Forced Vital Capacity to be between 40 and 55 percent of 
predicated value; a need for at least monthly visits to a 
physician for required care of exacerbations; or at least 
three courses of systemic corticosteroids per year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asthma have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 4.96, 
4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 2002 
and January 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The VCAA letters sent to the veteran in September 2002 and 
January 2005 do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice. Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, an April 2006 
Statement of the Case provided notice of the rating code used 
to evaluate asthma and notice of how VA assigned disability 
ratings and effective dates. Based on this evidence, a 
reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claim. The veteran was afforded an 
opportunity to respond in light of this notice before a 
February 2007 Supplemental Statement of the Case.  

In addition, the record shows that the veteran and his 
representative had actual knowledge of the information and 
evidence necessary to support the claim. Arguments within the 
veteran's June 2006 Substantive Appeal reference the specific 
Pulmonary Function Test results necessary for an increase 
rating and cite the applicable diagnostic code. Therefore, 
the veteran, through his representative, has demonstrated 
actual knowledge regarding the information and evidence 
necessary to support the claim. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed Cir. 2007). Therefore, the 
presumption of prejudice is rebutted. For this reason, no 
further development is required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records, and VA treatment 
records are associated with the claims file. Additionally, 
the veteran was afforded two VA examinations in connection 
with his claim. The veteran and his representative have not 
made the RO or the Board aware of any outstanding evidence 
that needs to be obtained in order to fairly decide his 
claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Analysis

The veteran claims his asthma warrants a rating in excess of 
30 percent. Because the severity of the veteran's asthma does 
not approximate findings which would support an increased 
rating, and VA is obligated to only apply the applicable 
rating schedule to disability rating claims, the claim will 
be denied. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 
Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted when there is evidence of a Forced Expiratory 
Volume at one second (FEV-1) of 56 to 70 percent of predicted 
value; or FEV-1/Forced vital capacity (FVC) of 56 to 70 
percent of predicted value; or daily inhalational or oral 
bronchodilator therapy or; inhalational anti- inflammatory 
medication is required. A 60 percent evaluation is warranted 
with an FEV-1 of 40 to 55 percent of predicted value; or FEV-
1/FVC of 40 to 55 percent of predicted value; at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. A 
100 percent evaluation is warranted for an FEV-1 of less than 
40 percent predicted; or FEV-1/FVC of less than 40 percent; 
or more than one attack per week with episodes of respiratory 
failure or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. 38 C.F.R. § 4.97, Diagnostic Code 6602. The 
veteran is not required to meet each of the stated criteria 
in order for an increased rating to be assigned. Rather, he 
need only meet one criterion because the criteria are listed 
in the alternative. See Johnson v. Brown, 7 Vet. App. 95 
(1994). 

The preponderance of the evidence is against the claim, as 
the majority of relevant test results indicate that the 
veteran's pulmonary disorder does not approximate findings 
which would warrant an increased disability rating.

The veteran underwent a November 2002 VA examination. The 
results of the Pulmonary Function Test (PFT) post-
bronchodilator were as follows: FEV-1 as 68.6 percent 
predicted and FVC as 66.2 percent predicted. VA treatment 
records from November 2004, VA examination report from 
February 2005, and Marietta Hospital records from August 
2006, all show PFT results within four or five percent of the 
November 2002 VA examination. These test results approximate 
a 30 percent rating under Diagnostic Code 6602. 38 C.F.R. 
§ 4.97, Diagnostic Code 6602. 

The most recent readings are from Ohio Valley Pulmonary 
Services, dated November 2006. This record show the following 
PFT post-bronchodilator results: FEV-1 as 78 percent 
predicted and FVC as 83 percent predicted. 

However, there is a PFT from Ohio Valley Pulmonary Services, 
dated February 2005, that reflects the following post-
bronchodilator results: FEV-1 as 53 percent predicted and FVC 
as 53 percent predicted. 

In sum, the record contains one PFT result approximating the 
criteria for a 60 percent rating, while multiple other 
results approximate the criteria for a 30 percent rating. It 
is the responsibility of the Board to weigh the evidence and 
determine which test results are probative. Evans v. West, 12 
Vet. App. 22, 30 (1998) citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). But, the Board cannot make independent 
medical determinations, and must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
test result over another. Evans v. West, supra.; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity of source.

The preponderance of the PFT results supportive of the 
currently-assigned 30 percent rating. While not a matter of 
mere mathematical calculation, there are four medical records 
(November 2002 VA examination report, November 2004 VA 
treatment records, February 2005 VA examination report, and 
August 2006 Marietta Hospital records) showing that the 
veteran's PFT results approximate a 30 percent disability 
rating. 

In addition, it cannot be doubted that the most recent 
results show improvement in the veteran's pulmonary function 
as evidenced by the following test results: FEV-1 as 78 
percent predicted and FVC as 83 percent predicted. The 
medical evidence shows on multiple occasions that the 
veteran's PFT results approximated a 30 percent rating. 
38 C.F.R. § 4.97, Diagnostic Code 6602. 

The February 2005 Ohio Valley Pulmonary PFT results that 
approximated a 60 percent rating are not the most recent test 
results, and they are inconsistent with a PFT result from the 
same time period (VA examination report dated February 2005), 
in addition to every other PFT result of record. Thus, the 
Board finds that the one-time, isolated readings as shown by 
the February 2005 Ohio Valley Pulmonary PFT results are not 
indicative of the severity of the disorder. As such, the 
claim for a rating in excess of 30 percent for asthma will be 
denied.  


ORDER

A rating in excess of 30 percent for asthma is denied. 


___________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


